14‐2135 
        Arbuthnot v. Pierson 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 10th day of June, two thousand fifteen. 
                                           
        PRESENT:  RICHARD C. WESLEY, 
                      PETER W. HALL, 
                      SUSAN L. CARNEY, 
                                   Circuit Judges. 
        ____________________________________________  
         
        J. ROBERT ARBUTHNOT, Individually and on 
        behalf of all others similarly situated, THE CITY 
        OF PROVIDENCE, Individually and on behalf of 
        all others similarly situated, 
         
                                   Plaintiff‐Appellee, 
         
                      ‐v.‐                                        No. 14‐2135 
         
        DONALD ROBERT PIERSON, II,  
         
                                   Objector‐Appellant, 
         
AEROPOSTALE, INC., THOMAS P. JOHNSON, 
MARC D. MILLER, 
 
                      Defendants. 
____________________________________________  
 
FOR APPELLANT:        Joseph Darrell Palmer, Law Offices of Darrell 
                         Palmer PC, Carlsbad, CA. 
 
FOR APPELLEE:            Jonathan Gardner, Nicole Zeiss, Carol Villegas, 
                         Labaton Sucharow LLP, New York, NY. 
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 

New York (McMahon, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the District Court be and hereby 

is AFFIRMED. 

      Objector‐Appellant Donald Robert Pierson, II, (“Pierson”) appeals from an 

order of the United States District Court for the Southern District of New York, 

rejecting Pierson’s objections and granting Plaintiff‐Appellee City of 

Providence’s (“Providence”) motions for final approval of the class action 

settlement, plan of allocation, and attorneys’ fees and expenses.  We assume the 

parties’ familiarity with the underlying facts, procedural history, and issues on 

appeal.  


                                         2
      Pierson contends that the District Court erred in approving the class action 

settlement because class members were not provided adequate notice and erred 

in approving the requested attorneys’ fees award because the notice there was 

also inadequate and the award was excessive and premised on insufficient facts.  

We review a district court’s decision regarding the form and content of notices 

sent to class members, as well as the fee award itself, for abuse of discretion.  

Masters v. Wilhelmina Model Agency, Inc., 473 F.3d 423, 438 (2d Cir. 2007); 

Goldberger v. Integrated Res., Inc., 209 F.3d 43, 47–48 (2d Cir. 2000).  

      The adequacy of a settlement notice in a class action under either the Due 

Process Clause or the Federal Rules is measured by reasonableness.  Wal‐Mart 

Stores, Inc. v. Visa U.S.A. Inc., 396 F.3d 96, 113–14 (2d Cir. 2005).  “There are no 

rigid rules to determine whether a settlement notice to the class satisfies 

constitutional or Rule 23(e) requirements; the settlement notice must ‘fairly 

apprise the prospective members of the class of the terms of the proposed 

settlement and of the options that are open to them in connection with the 

proceedings.’” Id. at 114 (quoting Weinberger v. Kendrick, 698 F.2d 61, 70 (2d Cir. 

1982)).  Here, the District Court did not abuse its discretion in finding the 




                                            3
settlement notice program carried out by Providence to be adequate both for the 

settlement approval and for the attorneys’ fees. 

      As to Pierson’s challenges to the District Court’s approval of the attorneys’ 

fees request, we have recognized that: 

      “[A]buse of discretion” — already one of the most deferential standards of 
      review — takes on special significance when reviewing fee decisions.  The 
      district court, which is intimately familiar with the nuances of the case, is 
      in  a  far  better  position  to  make  such  decisions  than  is  an  appellate  court, 
      which must work from a cold record.  

Goldberger, 209 F.3d at 47–48 (alterations, quotation marks, and citations omitted).  

Thus, the question on appeal “is not whether we would have awarded a different 

fee, but rather whether the district court abused its discretion in awarding this 

fee.”  In re Nortel Networks Corp. Sec. Litig., 539 F.3d 129, 134 (2d Cir. 2008) (per 

curiam).  Here, the District Court carefully weighed the Goldberger factors and 

did not abuse its discretion in finding the attorneys’ fees award acceptable. 

      We have considered all of Pierson’s remaining arguments and find them to 

be without merit.  Accordingly, for the reasons set forth above, the order of the 

District Court is AFFIRMED. 

                                          FOR THE COURT: 
                                          Catherine O’Hagan Wolfe, Clerk 
 
                                            



                                               4